Title: James Madison to Unknown, 7 November 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 7. 1826
                            
                        
                        I send them immediately to the p.o. that they may go in the mail of tomorrow morning. Friendly respects
                            & good wishes
                        
                            
                                James Madison
                            
                        
                    